DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The objections to claims 2-4 and 10 are withdrawn in light of the Applicants’ amendments.
Claims 1-4, 6, 8-11, 17, and 19 have been amended.  Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pizer et al. [U.S. Patent Publication 2016/0262667]
With regard to claim 1, Pizer et al. meets the limitations of:
a fluid monitoring system [a device for continually analyzing biological fluids (figure 3 and paragraphs 0056 and 0057)]
comprising an RFID sensing device, wherein the RFID sensing device is configured for wireless communication [an electrochemical sensor RFID chip used for wireless communications (paragraphs 0057 and 0062)]
a fluid reservoir, wherein the RFID sensing device is associated with the fluid reservoir [an electrochemical sensor RFID chip used for sensing the volume of biological fluids where such a fluid can be sweat (see abstract as well as paragraphs 0057 and 0062)]
an interface device, wherein the interface device is configured to establish a communication link with the RFID sensing device and a remote processing device [a microcontroller transceiver device configured to establish communications between an electrochemical sensor RFID chip and a remotely located computing device, or server, comprising a processing device where said processing device is a remote processing device (paragraphs 0056, 0062, 0064, and 0067)]
wherein the interface device includes an RFID processing device configured to process RFID sensor data received by the RFID sensing device to generate a processed RFID result [a microcontroller transceiver device receiving a signal from an electrochemical sensor RFID chip after preparing a signal for wireless transmission via a microcontroller where said microcontroller is an RFID processing device (paragraphs 0056, 0057, 0062, 0064, and 0067)]
a diagnostic platform, wherein the diagnostic platform is located remotely from the interface device and configured to, receive the processed RFID result from the RFID processing device, process the processed RFID result to generate output data, and operate responsive to the output data [a remote computer, or server, acting as a diagnositc system and configured to receive microcontroller-processed  signals from an electrochemical sensor RFID chip and process the signals for subsequent display of data via the use of a mobile application (paragraph 0047, 0062, 0066, and 0067)]

With regard to claim 2, Pizer et al. meets the limitation of:
the fluid reservoir contains at least one of a diagnostic system reagent fluid, biological sample of a person or animal, a waste fluid, an intravenous fluid, blood, urine, saline solution, diagnostic system wash fluid, patient medicine, patient drug treatment fluid [biological fluids where such a fluid can be sweat (paragraph 0056)]

With regard to claim 3, Pizer et al. meets the limitation of:
the RFID sensing device is at least one of a temperature sensor, a fluid sensor, a moisture sensor, a conductivity sensor, a pressure sensor, a light sensor [an electrochemical sensor RFID chip sensing biological fluids where such a fluid can be sweat (see abstract and paragraph 0056)]

With regard to claim 4, Pizer et al. meets the limitation of:
the RFID sensing device is at least one of a low frequency sensor, an ultra-high frequency sensor, and a near field communication sensor [an electrochemical sensor RFID chip being an NFC device (paragraphs 0062 and 0066)]

With regard to claim 5, Pizer et al. meets the limitation of:
the wireless communication link with the RFID sensing device is a wireless bi-directional communication link [a transceiver device bi-directionally communicating data [paragraphs 0056, 0062, 0064, and 0067)]
wherein the interface device is further configured to send information to a memory location associated with the RFID sensing device [a transceiver device sensing biological fluid inputs for storage with an electrochemical RFID sensor RFID chip (paragraphs 0056 and 0057)]

With regard to claim 6, Pizer et al. meets the limitation of:
the communication link with the diagnostic platform is at least one of a hardwired or wireless connection and the interface device is further configured to receive information from a remote computer system and operate in response to the received information [a wireless transceiver device transmitting user data from a remote computer to an electrochemical RFID chip for processing and storage by a microcontroller (paragraph 0064)]

With regard to claim 7, Pizer et al. meets the limitation of:
the interface device includes interface device memory and processes the RFID sensor data by at least one of, comparing the RFID sensor data with a pre-determined value that is stored in a memory location associated with the interface device and generating an output based on this comparison, and generating an output response that combines the processed RFID sensor data with information that is stored within the interface device memory [a microcontroller transceiver device using the memory and microcontroller abilities of an electrochemical sensor RFID chip to generate processed data that is subsequently transmitted from a memory to a remotely located computer (paragraphs 0056, 0057, 0062, 0064, and 0067)]

With regard to claim 8, Pizer et al. meets the limitation of:
the diagnostic platform is at least one of a diagnostic machine control system, a mobile device, a hospital patient management system, an infusion pump system [a remotely located computer being a user’s mobile device where said device can display data via the use of a mobile application (paragraphs 0066 and 0067)]

With regard to claim 9, Pizer et al. meets the limitation of:
the output data is used to by the diagnostic platform to control at least one of a display associated with the computer system, a status notification that can be generated by the diagnostic platform, and generating a communication that can be sent by the computer system to the interface device [a remotely located computer receiving processed data at a user’s mobile device for displaying data via the use of a mobile application (paragraph 0066 and 0067)]

With regard to claim 10, Pizer et al. meets the limitation of:
the interface device is at least partially integrated with the diagnostic platform [a transceiver device being remote within a remotely located computer (paragraph 0064 and 0067)]
With regard to claim 11, Pizer et al. meets the limitation of:
a method for monitoring a fluid reservoir [a device for continually analyzing biological fluids (figure 3 and paragraphs 0056 and 0057)]
configuring an interface device having a processor to establish a first communication link with an RFID sensing device associated with a fluid reservoir [a microcontroller transceiver device, where said transceiver device has a processor, is used to establish the communication of biological fluid data from an electrochemical sensor RFID chip (paragraph 0056, 0062, 0064, and 0067)]
processing data received from the RFID sensing device via the interface device to generate output data [a microcontroller transceiver device receiving signals from an electrochemical sensor RFID chip after processing the data for wireless transmission via a microcontroller to a remotely located computer (paragraphs 0056, 0057, 0062, 0064, and 0067)]
configuring the interface device to establish a second communication link with a diagnostic platform [a microcontroller transceiver device configured to establish communication between an electrochemical sensor RFID chip and a remotely located computer where said remotely located computer has a processing device (paragraphs 0056, 0062, 0064, and 0067)]
receiving the output data from the interface device [a remotely located computer receiving processed data from a microcontroller transceiver device (paragraphs 0056, 0057, 0062, 0064, and 0067)]
processing the output data via the diagnostic platform to generate resultant data [a remotely located computer configured to receive microcontroller-processed signals from an electrochemical sensor RFID chip and process the signals for a subsequent display of associated data via the use of a mobile application (paragraphs 0057, 0062, 0066, and 0067)]
operating the diagnostic platform responsive to the resultant data [a remotely located computer configured to process signals for subsequent display of associated data via the use of a mobile application (paragraphs 0057, 0062, 0066, and 0067)]

With regard to claim 12, Pizer et al. meets the limitation of:
the communication link between the RFID sensing device and the interface device is wireless [a wireless communication link between an electrochemical sensor RFID chip and transceiver device (paragraphs 0056, 0057, 0062, 0064, and 0067)]

With regard to claim 13, Pizer et al. meets the limitation of:
processing the data received from the RFID sensing device includes at least one of comparing the data received from the RFID sensing device with a pre-determined value that is stored in memory associated with the interface device and generating an output based on this comparison, and generating an output response that combines the processed RFID sensor input data with information that is stored inside of the interface device memory [a microcontroller transceiver device utilizing memory and microcontroller processing of data from an electrochemical sensor RFID chip to generate processed data that is then transmitted from a memory to a remotely located computer (paragraphs 0056, 0057, 0062, 0064, and 0067)]

With regard to claim 14, Pizer et al. meets the limitation of:
the RFID sensing device is at least one of a temperature sensor, a fluid sensor, a moisture sensor, a conductivity sensor, a pressure sensor and a light sensor [an electrochemical sensor RFID chip sensing biological fluids where such a fluid can be sweat (see abstract and paragraph 0056)]

With regard to claim 15, Pizer et al. meets the limitation of:
the fluid reservoir contains at least one of a diagnostic system reagent fluid, a biological sample of a person or animal, a waste fluid, an intravenous fluid, blood, urine, saline solution, a diagnostic system wash fluid, patient medicine, patient drug treatment fluid [biological fluids where such a fluid can be sweat (paragraph 0056)]

With regard to claim 16, Pizer et al. meets the limitation of:
the RFID sensing device is at least one of a low frequency sensor, an ultra-high frequency sensor, and a near field communication sensor [an electrochemical sensor RFID chip being an NFC device (paragraphs 0062 and 0066)]

With regard to claim 17, Pizer et al. meets the limitation of:
the diagnostic platform is at least one of a diagnostic machine control system, a mobile device, a hospital patient management system, an infusion pump system [a remotely located computer being a user’s mobile device where said device can display data via the use of a mobile application (paragraphs 0066 and 0067)]

With regard to claim 18, Pizer et al. meets the limitation of:
the first communication link is a wireless, bi-directional communication link and wherein the interface device is further configured to send information to a memory location associated with the RFID sensing device [a transceiver device bi-directionally communicating data [paragraphs 0056, 0062, 0064, and 0067) and a transceiver device sensing biological fluid inputs for storage with an electrochemical RFID sensor RFID chip (paragraphs 0056 and 0057)]

With regard to claim 19, Pizer et al. meets the limitation of:
the resultant data is used to by the diagnostic platform to control at least one of a display associated with the diagnostic platform, a status notification that can be generated by the diagnostic platform, and generating a communication that can be sent by the diagnostic platform to the interface device [a remotely located computer receiving processed data at a user’s mobile device where data is displayed via the use of a mobile application (paragraphs 0066 and 0067)]

With regard to claim 20, Pizer et al. meets the limitations of:
an interface device for monitoring at least one characteristic of a fluid reservoir [a device for continually analyzing biological fluids (figure 3 and paragraphs 0056 and 0057)]
circuitry configured to establish a wireless communication link with an RFID sensor [a microcontroller transceiver device having circuitry configured to facilitate the wireless transmission of biological fluid data from an electrochemical sensor RFID chip (paragraphs 0056, 0062, 0064, and 0067)]
at least one processor configured to process data that is received by the RFID sensor and generate output data [a microcontroller transceiver device receiving signals from an electrochemical sensor RFID chip after preparing processed data for wireless transmission via a microcontroller to a remotely located computer (paragraphs 0056, 0057, 0062, 0064, and 0067)]
circuitry configured to establish a communication link with at least one computer system [a microcontroller transceiver device configured to facilitate communications between an electrochemical sensor RFID chip and a remotely located computer where said remotely located computer containers a processor (paragraphs 0056, 0062, 0064, and 0067)]
a display device associated with the interface device, wherein the display screen provides a user interface [a remotely located computer receiving processed data at a user’s mobile device where said device displays data via the use of a mobile application (paragraphs 0066 and 0067)] 
access to the interface device functionality [a transceiver device at a remotely located computer sending biological fluid inputs to an electrochemical sensor RFID chip (paragraphs 0056 and 0057)]

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. 
On page 8, The Applicants contend, “In particular, in one example Pizer clearly does not have a fluid reservoir as claimed. After review of ¶[0057] and [0062] of Pizer which is used by the examiner to support the assertion that Pizer includes a fluid reservoir, it is clear that the apparatus of Pizer is in contact with the skin of a person and the apparatus absorbs sweat from the skin of the person where the sweat contacts a sensor in the apparatus of Pizer. This is clearly not the same as a fluid reservoir as claimed by the applicant. The applicant’s fluid reservoir is clearly disclosed and discussed throughout the applicant’s application, such as ¶ [0052], ¶[0077]-[0081], ¶ [O087], ¶[0089], ¶[0135]-[0136], ¶[0147] and ¶ [0147].”  The Applicants further contend, “In fact, as disclosed in P[0052] of the applicant’s application, a fluid reservoir as claimed may be:
For example, the fluidic device may be at least one of
a threaded fitting (metal, ceramic and/or plastic), a tubing
assembly which may include at least one fitting, a machined
manifold (metal, ceramic and/or plastic), a multi-layer
bonded manifold (metal, ceramic and/or plastic), a syringe
assembly, a burette assembly, a valve, a fluid reservoir with
a bottle cap, an intravenous bag, a blood bag, a fluid bag
used for chemotherapy applications, a plasma bag, a bottle
cap assembly, a liquid chromatography column, a flow cell,
a flow cell assembly, a pump, a dispense probe, an aspiration
probe, a fluid heater and a fluidic assembly module which
may include a combination of earlier mentioned fluidic devices”
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a threaded fitting (metal, ceramic and/or plastic), a tubing assembly which may include at least one fitting, a machined manifold (metal, ceramic and/or plastic), a multi-layer bonded manifold (metal, ceramic and/or plastic), a syringe assembly, a burette assembly, a valve, a fluid reservoir with a bottle cap, an intravenous bag, a blood bag, a fluid bag used for chemotherapy applications, a plasma bag, a bottle cap assembly, a liquid chromatography column, a flow cell, a flow cell assembly, a pump, a dispense probe, an aspiration probe, a fluid heater and a fluidic assembly module) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the Applicants state the fluid reservoir may be one of the many listed possibilities but none of the possibilities are claimed.  For this reason, the rejection stands.
	The Applicants argue on pages 8 and 9 with “In another example, Pizer does not disclose a diagnostic platform as claimed by the applicant. The apparatus of Pizer is a small ‘patch’ that is kept in contact with the skin of a user to absorb the sweat of a user. This is completely different form the diagnostic platform claimed by the applicant, which is clearly disclosed and discussed in PL00134] of the applicant’s application. As shown immediately below in ¶[00134] of the applicant’s application, some embodiments of the applicant’s diagnostic platforms are:
The invention may benefit from the use of communication protocols such as EPC Gen2, NFC protocols, etc, Bluetooth, Zigbee, Wifi, Infrared, 800-900 mHz communication methods, and any combination of protocols to produce the desired end result. It should be appreciated that a diagnostic platform can include (but is not limited to) systems such a hematology system, urine analysis system, DNA sequencing system, chemotherapy management system, clinical chemistry system, water analysis system, immunoassay system, titrator system, blood glucose testing system, flow cytometry system, cell sorting system, drug discovery system, processes used in manufacturing for medicine discovery such as mixing manifolds.
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hematology system, urine analysis system, DNA sequencing system, chemotherapy management system, clinical chemistry system, water analysis system, immunoassay system, titrator system, blood glucose testing system, flow cytometry system, cell sorting system, drug discovery system, processes used in manufacturing for medicine discovery such as mixing manifolds) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Pizer et al. discloses a remote computer, or server, acting as a diagnostic system and configured to receive microcontroller-processed signals from an electrochemical sensor RFID chip and process the signals for subsequent display of data via the use of a mobile application (paragraph 0047, 0062, 0066, and 0067).  Said remote system disclosed by Pizer et al. is remote and processes the data much like the claimed diagnostic system.  The Applicants argue the diagnostic platforms can be the ones listed in paragraph 00134 of the specification for the Applicant’s application, but they are not claimed.  For this reason, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689